United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1355 &
11-1389
Issued: May 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 13 and 25, 2011 appellant filed timely appeals from Office of Workers’
Compensation Programs’ (OWCP) decisions dated December 17, 2010 and April 15, 2011 which
denied his reconsideration requests on the grounds that they were untimely filed and failed to
establish clear evidence of error. Because more than one year has elapsed between the most
recent merit decision dated August 9, 1989 to the filing of these appeals on May 13 and 25,
2011, the Board lacks jurisdiction to review the merits of his claim pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant requested oral argument on May 25, 2011. However, as he is merely raising the
same contentions which the Board and OWCP have rejected on numerous contentions, the Board in its discretion
denies oral argument. The case can equally well be handled with a review of the record and will not unduly delay
the issuing of the decision.

ISSUE
The issue is whether OWCP properly determined that appellant’s requests for
reconsideration were untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board. On March 23, 1989 appellant, then a
23-year-old mail clerk, filed a claim for traumatic injury to his low back on March 20, 1989
when a coworker pushed him backward into a mail container. By decisions dated May 19 and
August 9, 1989, OWCP denied his traumatic injury claim on the grounds that he did not establish
that the March 20, 1989 incident occurred as alleged. By decision dated January 3, 2005, it
denied appellant’s request for reconsideration as untimely and insufficient to show clear
evidence of error. In a May 12, 2006 decision, the Board affirmed OWCP’s January 3, 2005
decision.3 By nonmerit decision dated August 10, 2006, OWCP denied appellant’s request for
reconsideration as untimely and insufficient to show clear evidence of error. In a February 7,
2007 decision, the Board affirmed OWCP’s January 3, 2005 nonmerit decision.4 By decision
dated February 24, 2009, OWCP denied appellant’s request for reconsideration without a merit
review, finding the request was untimely and that appellant had not established clear evidence of
error. In a decision dated February 23, 2010, the Board affirmed OWCP’s February 24, 2009
nonmerit decision.5 The facts of this case as set forth in the Board’s prior decisions are
incorporated by reference.
In a December 10, 2010 request for reconsideration, appellant stated that he was
submitting new and relevant medical evidence in support of his claim, including a November 19,
2010 report from Dr. Christopher T. Plastaras, a specialist in physical medicine and
rehabilitation, a second “corrected” report from Dr. Plastaras, and a report from Dr. Aron Jeffrey,
an osteopath. In a February 22, 2011 request for reconsideration, appellant stated that OWCP
erred by ignoring several procedural errors by his employer, which failed to fulfill its statutory
obligation to assist him in developing the evidence and in obtaining an attending physician’s
report. He alleged that the employing establishment ignored a March 21, 1989 medical opinion
from his treating physician, Dr. Gunnar Ek, and failed to request a medical report in accordance
with 20 C.F.R. §§ 10.330 and 10.331; the employing establishment failed to provide him with a
Form CA-1 in a timely fashion; the employing establishment failed to ensure that he received
CA-16 or CA-20 forms as a follow up to his submission of his completed Form CA-1; the
employing establishment’s physician issued a report without examining or treating him and
failed to order any diagnostic tests regarding his work-related injuries; although his supervisor
initially supported appellant’s assertion that his injury was work related, she subsequently
changed her mind and controverted the claim, which diminished her credibility and that of the
witnesses who provided statements in support of the controversion; the employing
establishment’s witness statements lack credibility because these witnesses were friends of
3

Docket No. 05-967 (issued May 12, 2006).

4

Docket No. 06-2139 (issued February 7, 2007).

5

Docket No. 09-1556 (issued February 23, 2010).

2

appellant’s alleged assailant and were prejudiced against him for additional reasons; while all of
the witnesses indicated an altercation had occurred, they falsely stated that he was not attacked
by a coworker on March 20, 1989 due to their personal animus and jealousy toward him; the
employing establishment coerced the witnesses into making statements against him and
improperly influenced these statements by telling them what to say; and OWCP did not exercise
due diligence in trying to contact him while it was developing the claim.
Appellant submitted numerous medical reports from December 2008 through
November 2010 in support of his requests. These included: a December 2, 2008 report from
Dr. Jeffrey; reports dated April 19, August 30 and November 2010 from Dr. Plastaras; and
reports dated June 14 and July 23, 2010 from Dr. Anand Joshi, Board-certified in physical
medicine and rehabilitation. These reports related complaints of chronic back pain, presented
several diagnoses of appellant’s condition and generally attributed appellant’s low back
condition to the alleged March 20, 1989 work incident.
By decisions dated December 17, 2010 and April 15, 2011, OWCP denied appellant’s
request for reconsideration without a merit review, finding the requests untimely requested
reconsideration and that appellant had not established clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA6 does not entitle an employee to a review of an OWCP decision
as a matter of right.7 This section, vesting OWCP with discretionary authority to determine
whether it will review an award for or against compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).8 As one such limitation, it has stated that it
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.9 The Board has found that the imposition of

6

5 U.S.C. § 8128(a).

7

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).
8

See 20 C.F.R. § 10.606(b).

9

Id. at § 10.607(b).

3

this one-year time limitation does not constitute an abuse of the discretionary authority granted
by OWCP under 5 U.S.C. § 8128(a).10
In cases where a request for reconsideration is not timely filed, OWCP must nevertheless
undertake a limited review of the case to determine whether there is clear evidence of error
pursuant to the untimely request.11 Its procedures state that it will reopen a case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(b), if the
application for review shows clear evidence of error on the part of OWCP.12
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by OWCP.13 The evidence must be positive, precise and explicit and
must be manifested on its face that OWCP committed an error.14 Evidence which does not raise
a substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.15 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.16 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.17 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.18 The Board makes an
independent determination of whether an appellant has submitted clear evidence of error on the
part of OWCP such that it abused its discretion in denying merit review.19
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
It issued its most recent merit decision in this case on August 9, 1989. Appellant requested
reconsideration on December 10, 2010 and February 22, 2011; thus, the requests are untimely as
they were outside the one-year time limit.
10

See cases cited supra note 7.

11

Rex L. Weaver, 44 ECAB 535 (1993).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

13

See Dean D. Beets, 43 ECAB 1153 (1992).

14

See Leona N. Travis, 43 ECAB 227 (1991).

15

See Jesus D. Sanchez, supra note 7.

16

See Leona N. Travis, supra note 14.

17

See Nelson T. Thompson, 43 ECAB 919 (1992).

18

Leon D. Faidley, Jr., supra note 7.

19

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

4

The Board finds that appellant’s December 10, 2010 and February 22, 2011 requests for
reconsideration failed to show clear evidence of error. As the Board noted in its prior decisions,
the issue in this case is whether the March 20, 1989 employment incident occurred at the time,
place and in the manner alleged. This question is factual in nature. The medical evidence
submitted by appellant does not address the pertinent issue of whether he established the
occurrence of the March 20, 1989 employment incident. Appellant did not submit any new
factual evidence with his request for reconsideration which was relevant to this issue upon which
his claim was denied. The evidence submitted therefore does not establish clear evidence of
error in the denial of his claim.
The Board also finds that appellant’s December 10, 2010 and February 22, 2011 requests
for reconsideration merely restate arguments previously rejected by the Board and OWCP. The
Board also finds that his contention that prescription drugs prevented him from filing a timely
claim is not a valid reason for failing to file a timely request for reconsideration. Therefore,
appellant has failed to demonstrate clear evidence of error on the part of OWCP such that OWCP
abused its discretion in denying merit review.
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of OWCP in his reconsideration requests dated December 10, 2010 and
February 22, 2011. Inasmuch as appellant’s reconsideration requests were untimely filed and
failed to establish clear evidence of error, OWCP properly denied further review in its
December 17, 2010 and April 15, 2011 decisions.

5

ORDER
IT IS HEREBY ORDERED THAT the April 15, 2011 and December 17, 2010
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 18, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

